DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/09/2021 canceling Claims 18 – 20 and amending Claims 1 – 3, 12, and 16.  Claims 1 – 17 are examined.

Drawings
The drawings were received on 11/09/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 6 - 8, 10 – 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny et al. (7,269,958) as evidenced by Lahaye (3,768,512), in view of Alkabie (7,234,304).
Regarding Claim 1, Stastny teaches the invention as clamed including a sliding joint (Annotated Fig. I) between a large exit duct (26) of a combustor (23) of a gas turbine engine (Fig. 1), the large exit duct having a distal flange (Annotated Fig. I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) and an outer surface (the outer surface of the distal flange), the sliding joint comprising: an elastically deformable [Examiner notes that the phrase “elastically deformable” is a statement of intended use and the structure of the device as taught by Stastny can perform the function.  Stastny teaches, in Abstract and Col. 1, ll. 10 – 60, that the combustor walls were sheet metal.  As evidenced by Layaye, a sheet metal skin was elastically deformable, last sentence of Abstract.  Therefore, the sheet metal elongated flexible arm of Stastny can perform the function of being elastically deformable.] elongated flexible arm (Annotated Fig. I) extending between a first end (Annotated Fig. I) joined to the outer surface of the distal flange and an opposed free second end (Annotated Fig. I) disposed radially inward of the distal flange, the flexible arm having a first surface (surface closer to the distal flange) and a second surface spaced radially inward from the first surface (surface farther from the distal flange); a spacer (Annotated Fig. I) on the first surface of the second end of the flexible arm and projecting radially away therefrom toward the distal flange (Annotated Fig. I), the spacer spaced apart from the distal flange and defining a gap therebetween (See Annotated Fig. I for the gap). 


    PNG
    media_image1.png
    566
    730
    media_image1.png
    Greyscale


Stastny further teaches that combustion gases are directed to a turbine section for extracting energy from the combustion gases (Col. 2, ll. 50 - 55) and that a combustor exit (27) is adapted to communicate with a downstream turbine stage (Col. 2, ll. 60 - 62). 
Stastny is silent on the turbine comprising a turbine vane assembly having a leading edge lug, wherein the leading edge lug of the turbine vane assembly is disposed in the gap, and the second end of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct.


    PNG
    media_image2.png
    424
    772
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a turbine vane assembly having a leading edge lug as taught by Alkabie in the gap of Stastny in order to connect the turbine section to the combustor section, as shown by Alkabie Fig. 3, and guide the combustion gas to the turbine blades (Alkabie Col. 3, ll. 12 - 21), an arrangement that 
	Note 1: It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Re Claim 2, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the second end of the flexible arm is 
Re Claim 3, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 2.  Stastny further teaches wherein the spacer projects radially away from the first surface of the second end within the second spacing and toward the lug of the turbine vane assembly (the spacer is between the leading edge lug and the second end which define the second spacing).
Re Claim 6, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the spacer is made of an abradable material (the spacer material of Stastny can be abraded, that is ground down, and is therefore “abradable”).
Re Claim 7, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the flexible arm is made from a sheet metal (Col. 1, ll. 40 - 43) having a first gauge (Annotated Figure I), and the spacer is made from a sheet metal (Col. 1, ll. 40 - 43) having a second gauge (Annotated Figure I), the second gauge being greater than the first gauge (Annotated Figure I).
Re Claim 8, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny, a.e., Lahaye, in view of Alkabie, as discussed above, is silent on wherein the flexible arm has at least one cooling hole extending through the flexible arm between the first surface and the second surface.
Alkabie further teaches that a flexible arm can have at least one cooling hole extending through the flexible arm (Annotated Figure II) and a cross flow orifice (15) in the distal flange for airflow a cross flow jet.

Re Claim 10, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the spacer is separate from the first surface of the second end of the flexible arm and is joined thereto (Annotated Figure I, see hatching).
Re Claim 11, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the spacer is on an extremity of the first surface of the second end of the flexible arm that is axially downstream furthest from the first end of the flexible arm (Annotated Figure I).

Regarding Claim 12, Stastny teaches the invention as clamed including a gas turbine engine (Fig. 1), comprising: a combustor (16) (See Fig. 1) defining a flowpath extending downstream from an upstream dome end (End near 25, see Fig. 2) towards a combustor exit (End near 27), the upstream dome end interconnecting a large exit (26) duct and a small entry duct (21) to define a combustion chamber (23) there within, the large exit duct having a distal flange (Annotated Fig. I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) facing the combustion chamber, and an outer surface (the outer surface of 
Stastny is silent on a turbine vane assembly disposed downstream of the combustor and having at least one turbine vane and a leading edge lug, the leading edge lug of the turbine vane assembly disposed in the gap between the second end of the flexible arm and the distal flange, the second end of the flexible arm disposed radially inward of the leading edge lug of the turbine vane assembly and in opposed 
Alkabie teaches that a turbine comprises a turbine vane assembly (10) having a leading edge lug (Annotated Fig. II), wherein the leading edge lug of the turbine vane assembly was disposed in a gap between a distal flange (Annotated Fig. II) and an elongated flexible arm (Annotated Fig. II) which form a sliding joint, and a second end (Annotated Fig. II) of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the leading edge lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion) of the combustor.

    PNG
    media_image2.png
    424
    772
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a turbine vane assembly having a leading edge lug as taught by Alkabie in the gap of Stastny in order to connect the Note 1 following the above Claim 1 rejection.
Re Claim 13, Stastny, a.e., Lahaye, in view of Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the distal flange overlaps the leading edge lug of the turbine vane assembly and is spaced radially outwardly therefrom (Annotated Fig. I).
Re Claim 14, Stastny, a.e., Lahaye, in view of Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein a first radial distance is defined between the leading edge lug and the distal flange (radial distance of the gap between the leading edge lug and the distal flange), and a second radial distance is defined between the leading edge lug and the second end of the flexible arm (radial distance of the second gap).
Stastny, a.e., Lahaye, in view of Alkabie, is silent on wherein the first radial distance being greater than the second radial distance.  It has been held that where the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first radial distance to be greater than the second radial distance because such a modification would have been considered a change in relative dimension which fails to patentably distinguish the claimed invention over the applied prior art as the gas turbine of the prior art would not operate differently with a change in the radial distance proportions.
Re Claim 16, Stastny, a.e., Lahaye, in view of Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the spacer projects radially away from the first surface of the second end within the second spacing and toward the leading edge lug of the turbine vane assembly (Annotated Fig. I, the spacer projects towards the leading edge lug which is fit into the spacing above it).
Re Claim 17, Stastny, a.e., Lahaye, in view of Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the flexible arm is made from a sheet metal (Col. 1, ll. 40 - 43) having a first gauge (Annotated Fig. I), and the spacer is made from a sheet metal (Col. 1, ll. 40 - 43) having a second gauge .


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny et al. (7,269,958) as evidenced by Lahaye (3,768,512), in view of Alkabie (7,234,304) and further in view of Kenworthy (4,485,630).
Re Claim 9, Stastny, a.e., Lahaye, in view of Alkabie, teaches the sliding joint as recited claim 1.  Stastny, a.e., Lahaye, in view of Alkabie, as discussed above, is silent on wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches that it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract).  Stastny teaches that the arm portion was at a location with a lower temperature relative to the position of the distal flange, which was located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible arm of Stastny, a.e., Lahaye, in view of Alkabie, to be made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny, a.e., Lahaye, in view of Alkabie, as taught by Kenworthy, in order to reduce thermal stress and distortion due to differential thermal expansion (Kenworthy Col. 2, ll. 5 - 12).
Claim 15, Stastny, a.e., Lahaye, in view of Alkabie, teaches the gas turbine engine as recited in claim 12. Stastny, a.e., Lahaye, in view of Alkabie, as discussed above, is silent on wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches that it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract).  Stastny teaches that the arm portion was at a location with a lower temperature relative to the position of the distal flange, which was located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible arm of Stastny, a.e., Lahaye, in view of Alkabie, to be made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny, a.e., Lahaye, in view of Alkabie, as taught by Kenworthy, in order to reduce thermal stress and distortion due to differential thermal expansion (Kenworthy Col. 2, ll. 5 - 12).


Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered, and to the extent possible have been addressed in the rejections above, at the appropriate locations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741